
	

113 HR 4084 IH: Community Gardening and Nutrition Act of 2014
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4084
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Hastings of Florida (for himself, Ms. DeLauro, Mr. Cartwright, Ms. Jackson Lee, Mr. McGovern, Mr. Moran, Mr. Rangel, Ms. Wilson of Florida, Mr. Serrano, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Domestic Volunteer Service Act of 1973 to establish a Community Gardens Pilot Program,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Community Gardening and Nutrition Act of 2014.
		2.FindingsCongress finds the following:
			(1)A community garden improves the quality of life, encourages self-reliance, produces highly
			 nutritious food, reduces family food budgets, and creates opportunities
			 for recreation, social interaction, exercise, education, and economic
			 development for people participating in the garden.
			(2)The creation of community gardens has been an effective approach to cleaning up and maintaining
			 abandoned vacant lots.
			(3)Many community gardens donate fresh fruits and vegetables to local food pantries, cooperatives, and
			 homeless members of the community, and provide for a source of fresh
			 fruits and vegetables for participants of the gardens.
			(4)An August 2013 report by the Union of Concerned Scientists entitled The $11 Trillion Reward concluded that if Americans were to eat 2.5 cups of vegetables and 2 cups of fruit daily, as
			 recommended by Federal dietary guidelines, nearly 130,000 deaths could be
			 prevented and $17 billion could be saved in medical costs.
			(5)The Department of Health and Human Services recommends eating more dark green vegetables, legumes,
			 and fruits; and eating fewer refined grains, less fat, and fewer calories.
			(6)A 2010 review of the Nutritional Implications of Farmers’ Markets and Community Gardens published
			 by the Journal of the American Dietetic Association found that community
			 gardens promote healthy behaviors.
			(7)A 2011 pilot study entitled LA Sprouts published by the Journal of the American Dietetic Association found that teaching gardening and
			 nutrition improved the dietary intakes of children and reduced childhood
			 obesity.
			3.Community Garden Pilot Program
			(a)PurposeSection 103(a) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4953(a)) is amended—
				(1)in paragraph (12) by striking and at the end;
				(2)in paragraph (13) by striking the period and inserting ; and; and
				(3)by adding at the end the following:
					
						(14)in establishing initiatives that address the health and nutrition of individuals in low-income and
			 underserved communities, including by—
							(A)creating new community gardens and supporting and expanding existing community gardens;
							(B)recruiting local community members to actively engage in community gardens and gardening projects;
							(C)transforming vacant places into community garden plots;
							(D)increasing access for community members to healthy foods and local foods while also encouraging
			 community members to stay active;
							(E)expanding anti-poverty efforts by teaching basic nutrition and self-reliance through community
			 gardening programs; and
							(F)developing initiatives that increase access to healthy, locally grown foods for the community at
			 large..
				(b)EstablishmentPart A of title I of such Act (42 U.S.C. 4951 et seq.) is amended by adding at the end the
			 following:
				
					110.Community Garden Pilot Program
						(a)The Director shall establish a Community Garden Pilot Program for the purpose of carrying out the
			 work described under section 103(a)(14). In conducting the Program, the
			 Director shall carry out no less than 40 projects.
						(b)In carrying out the Program established under subsection (a), the Director shall give priority to—
							(1)volunteers with experience in health, nutrition, and gardening;
							(2)projects located in varied geographic regions; and
							(3)selecting a balance of urban and rural projects.
							.
			(c)AuthorizationSection 501(a) of such Act (42 U.S.C. 5081(a)) is amended by—
				(1)redesignating paragraph (3) as paragraph (4); and
				(2)inserting after paragraph (2) the following:
					
						(3)Community Garden Pilot ProgramThere are authorized to be appropriated to carry out section 110 of part A of title I $4,000,000
			 for fiscal year 2014 and such sums shall remain available until expended..
				(d)Clerical amendmentThe table of contents in section 1(b) of such Act (42 U.S.C. 4950) is amended by adding after the
			 item relating to section 109 the following new item:
				
					
						Sec. 110. Community Garden Pilot Program..
			4.ReportNot later than 90 days after the completion of the Community Garden Pilot Program established under
			 section 110(a) of the Domestic Volunteer Service Act of 1973 (42 U.S.C.
			 4951(a)), the Assistant Director appointed pursuant to section
			 194(d)(1)(A) of the National and Community Service Act of 1990 (42 U.S.C.
			 12651e(d)(1)(A)), shall submit to Congress a report containing—
			(1)a description of the projects and volunteer placements under the Program;
			(2)results and analysis of completed projects under the Program; and
			(3)any recommendations for continuation of the Program.
			
